                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT

                                   9                                NORTHERN DISTRICT OF CALIFORNIA

                                  10                                        San Francisco Division

                                  11     MARTHA REILLY,                                    Case No. 18-cv-07385-LB
                                  12                   Plaintiff,
Northern District of California
 United States District Court




                                                                                           ORDER GRANTING PARTIAL
                                  13             v.                                        MOTION TO DISMISS
                                  14     RECREATIONAL EQUIPMENT, INC.,                     Re: ECF No. 15
                                  15                   Defendant.

                                  16

                                  17                                         INTRODUCTION

                                  18      Plaintiff Martha Reilly brings this putative class action for wage-and-hour violations against

                                  19   her former employer Recreational Equipment, Inc. (“REI”). Ms. Reilly brings seven claims:

                                  20          1. a claim under California Labor Code § 226(a) for not providing accurate itemized wage

                                  21             statements;

                                  22          2. a claim under California Labor Code §§ 558, 1194, 1197, and 1197.1 for failing to pay

                                  23             minimum wage by requiring employees to undergo security checks after they had

                                  24             “clocked out” at the ends of their shift without compensating them for that time;

                                  25          3. a claim under California Labor Code §§ 510, 558, 1194, and 1197.1 for failing to pay

                                  26             overtime wages for the time employees spent undergoing security checks at the ends of

                                  27             their shifts and for not factoring in non-discretionary incentive pay such as bonuses

                                  28             into employees’ rates of pay for the purposes of calculating their overtime pay,

                                       ORDER – No. 18-cv-07385-LB
                                   1             4. a claim under California Labor Code §§ 226.7 and 512 for failing to provide statutorily

                                   2                required meal breaks by requiring employees to undergo security checks after they had

                                   3                “clocked out” for their meal breaks;

                                   4             5. a claim under California Labor Code § 226.7 for failing to provide statutorily required

                                   5                rest periods by requiring employees to undergo security checks after they had “clocked

                                   6                out” for their rest periods;

                                   7             6. a claim under the California Unfair Competition Law (Business and Professions Code

                                   8                § 17200) based on her minimum-wage, overtime, meal-break, and rest-period

                                   9                allegations; and

                                  10             7. a claim under the California Private Attorneys General Act (“PAGA”).

                                  11         REI moves to dismiss claims 2 through 6 on the grounds that Ms. Reilly does not actually

                                  12   plead any instances when she was forced to undergo a security check off the clock.1 The court can
Northern District of California
 United States District Court




                                  13   decide the motion without oral argument. N.D. Cal. Civ. L.R. 7-1(b). The court grants REI’s

                                  14   motion, dismissing claims 2 through 6. The court grants Ms. Reilly leave to amend.

                                  15

                                  16                                               STATEMENT2

                                  17         Ms. Reilly worked as a salesperson at an REI store in Berkeley, California, starting on an

                                  18   unspecified date and ending on or about August 15, 2018.3 Ms. Reilly alleges:

                                  19                 As a pattern and practice, Defendants suffered and permitted employees to
                                                 work without payment of minimum wages for all hours worked in a workday and
                                  20             workweek. Specifically, Defendants failed to pay for time spent by employees
                                                 undergoing security checks after they had already clocked-out at the end of their
                                  21
                                                 shifts. As with other Class Members, Plaintiff was required to undergo these
                                  22             security inspections without payment of minimum wages. . . .

                                  23

                                  24   1
                                         REI’s notice of motion states that REI is moving to dismiss claims 2 through 7, Def. Notice of
                                       Motion – ECF No. 15 at 1, but its opening brief does not address claim 7, and in its reply, it states that
                                  25   it is seeking to dismiss only claims 2 through 6, Def. Reply – ECF No. 22 at 2. Citations refer to
                                       material in the Electronic Case File (“ECF”); pinpoint citations are to the ECF-generated page
                                  26   numbers at the top of documents.
                                       2
                                  27    Unless otherwise noted, the facts recited in the Statement are allegations from the First Amended
                                       Complaint (“FAC”).
                                  28   3
                                           FAC – ECF No. 13 at 4 (¶ 8).

                                       ORDER – No. 18-cv-07385-LB                           2
                                   1                 ....

                                   2                 . . . . As with other Class Members, Plaintiff underwent these security
                                                 inspections without payment of overtime wages. Specifically, Plaintiff and Class
                                   3             Members worked numerous shifts throughout their employment with Defendant
                                                 that were at least and/or in excess of 8 hours in a workday and/or 40 hours in a
                                   4             workweek. Thus, for these shifts which Plaintiff and Class Members worked that
                                   5             were 8 hours or more per workday and/or 40 hours per workweek, Defendant owes
                                                 Plaintiff and Class Members additional overtime wages.
                                   6
                                                      As a pattern and practice, Defendants suffered and permitted employees to
                                   7             work in excess of eight hours in a workday and/or over 40 hours in a workweek
                                                 without overtime pay. Specifically, Defendants failed to pay overtime for time
                                   8             spent by employees undergoing security checks after they had already clocked-out
                                                 at the end of their shifts. . . . Further, during their employment with Defendants,
                                   9             including during pay periods wherein Plaintiff and the Class worked overtime,
                                  10             Plaintiff and the Class also earned non-discretionary incentive pay, including
                                                 without limitation, quarterly and monthly bonuses. . . .
                                  11
                                                     ....
                                  12
Northern District of California




                                                     . . . . Defendants required Plaintiff and Class Members to undergo security
 United States District Court




                                  13             checks after they clocked out to begin their off-duty meal breaks, but before they
                                                 could take their meal breaks. Thus, Plaintiff and Class Members were denied their
                                  14             right to 30-minute, off-duty meal breaks for any and all shifts in which they worked
                                                 5 hours or longer. In other words, Plaintiff and Class Members were suffered and
                                  15             permitted to work through legally required meal breaks and were denied the
                                                 opportunity to take their full 30-minute off-duty meal breaks because they
                                  16
                                                 remained under Defendants’ control by virtue of having to undergo these security
                                  17             checks. . . .

                                  18                 ....
                                                     . . . . Defendants required Plaintiff and Class Members to undergo security
                                  19
                                                 checks after they clocked out to begin their off-duty 10-minute rest breaks, but
                                  20             before they could take their rest breaks. Thus, Plaintiff and Class Members were
                                                 denied their right to 10-minute, off-duty rest breaks for any and all shifts in which
                                  21             they worked 3.5 hours or longer. In other words, Plaintiff and Class Members were
                                                 suffered and permitted to work through legally required rest breaks and were
                                  22             denied the opportunity to take their full 10-minute off-duty rest breaks because they
                                  23             remained under Defendants’ control by virtue of having to undergo these security
                                                 checks. . . .4
                                  24

                                  25         Ms. Reilly does not allege when she started working for REI. She also does not provide any

                                  26   detail about any given workweek when she had to undergo security checks or when she received

                                  27

                                  28   4
                                           Id. at 12–15 (¶¶ 36, 39–40, 43, 49).

                                       ORDER – No. 18-cv-07385-LB                          3
                                   1   less than minimum wage, worked more than 40 hours a week without receiving overtime pay, or

                                   2   did not receive her full meal breaks or rest periods. She does not allege how long her shifts were,

                                   3   or if her shifts lasted longer than the five hours required for a meal break or the three-and-a-half

                                   4   hours required for a rest period.

                                   5

                                   6                                       STANDARD OF REVIEW

                                   7       A complaint must contain a “short and plain statement of the claim showing that the pleader is

                                   8   entitled to relief” to give the defendant “fair notice” of what the claims are and the grounds upon

                                   9   which they rest. See Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                  10   A complaint does not need detailed factual allegations, but “a plaintiff’s obligation to provide the

                                  11   ‘grounds’ of his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic

                                  12   recitation of the elements of a cause of action will not do. Factual allegations must be enough to
Northern District of California
 United States District Court




                                  13   raise a claim for relief above the speculative level[.]” Id. (internal citations omitted).

                                  14       To survive a motion to dismiss, a complaint must contain sufficient factual allegations, which

                                  15   when accepted as true, “‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                  16   U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when

                                  17   the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

                                  18   defendant is liable for the misconduct alleged.” Id. “The plausibility standard is not akin to a

                                  19   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

                                  20   unlawfully.” Id. (citing Twombly, 550 U.S. at 557). “Where a complaint pleads facts that are

                                  21   merely consistent with a defendant’s liability, it stops short of the line between possibility and

                                  22   plausibility of ‘entitlement to relief.’” Id. (internal quotation marks omitted) (quoting Twombly,

                                  23   550 U.S. at 557).

                                  24       If a court dismisses a complaint, it should give leave to amend unless the “the pleading could

                                  25   not possibly be cured by the allegation of other facts.” Cook, Perkiss & Liehe, Inc. v. N. Cal.

                                  26   Collection Serv. Inc., 911 F.2d 242, 247 (9th Cir. 1990).

                                  27

                                  28

                                       ORDER – No. 18-cv-07385-LB                          4
                                   1                                                ANALYSIS

                                   2   1. California Labor Code Claims

                                   3      1.1     Governing Law

                                   4      In Landers v. Quality Communications, Inc., 771 F.3d 638 (9th Cir. 2015), the Ninth Circuit

                                   5   set forth the standard for pleading wage and hour claims post-Twombly and Iqbal. The plaintiff

                                   6   there alleged that his employer violated the minimum-wage and overtime requirements of the

                                   7   federal Fair Labor Standards Act (“FLSA”). Id. at 639–40. Specifically, the complaint alleged:

                                   8            [T]he named plaintiff . . . [was] entitled to a minimum wage and an overtime
                                                hourly wage of time and one-half [his] regular hourly wage for all hours worked in
                                   9            excess of forty hours per week, the named plaintiff . . . worked more than 40 hours
                                                per week for the defendants, and the defendants willfully failed to make said
                                  10
                                                overtime and/or minimum wage payments.
                                  11

                                  12   Id. at 646 (brackets and ellipses in original).
Northern District of California
 United States District Court




                                  13      The Ninth Circuit held that this recitation was insufficient to state a claim in light of Twombly

                                  14   and Iqbal. Id. It reiterated “the Supreme Court’s pronouncement in Iqbal that a Plaintiff’s pleading

                                  15   burden cannot be discharged by ‘a pleading that offers labels and conclusions or a formulaic

                                  16   recitation of the elements of a cause of action.’” Id. at 644 (internal brackets and ellipsis omitted)

                                  17   (quoting Iqbal, 556 U.S. at 678). It held that “[a]lthough plaintiffs in these types of cases cannot

                                  18   be expected to allege ‘with mathematical precision,’ the amount of overtime compensation owed

                                  19   by the employer, they should be able to allege facts demonstrating there was at least one

                                  20   workweek in which they worked in excess of forty hours and were not paid overtime wages.” Id.

                                  21   at 646. It confirmed that allegations that “merely allege[] that [a plaintiff] was not paid for

                                  22   overtime hours worked,” without more, do not plead a plausible claim. Id.

                                  23      Twombly and Iqbal apply to all civil claims in federal court (not just FLSA claims), and thus

                                  24   federal courts apply the Twombly/Iqbal standard as delineated in Landers to minimum-wage,

                                  25   overtime, meal-breaks, and rest-period claims under the California Labor Code. Courts have held

                                  26   that a plaintiff must plead facts demonstrating at least one workweek when she was not paid

                                  27   minimum wage, worked in excess of 40 hours a week and was not paid overtime, or was impeded

                                  28   from taking a meal break or rest period, to state a plausible claim. See, e.g., Cortez v. United Nat.

                                       ORDER – No. 18-cv-07385-LB                         5
                                   1   Foods, Inc., No. 18-cv-04603-BLF, 2019 WL 955001, at *10, *12 (N.D. Cal. Feb. 27, 2019)

                                   2   (applying Landers to California Labor Code minimum-wage, overtime, meal-break, and rest-

                                   3   period claims); Suarez v. Bank of Am. Corp., No. 18-cv-01202-MEJ, 2018 WL 2431473, at *4–7

                                   4   (N.D. Cal. May 30, 2018) (generally same).

                                   5         Courts have held that general allegations that a plaintiff “regularly” worked without being

                                   6   adequately compensated, without more facts, are conclusory and insufficient to state a claim. See,

                                   7   e.g., Bush v. Vaco Tech. Servs., LLC, No. 17-cv-05605-BLF, 2018 WL 2047807, at *9 (N.D. Cal.

                                   8   May 2, 2018) (“[Plaintiff’s] bare assertion that she ‘regularly’ worked more than the statutory

                                   9   requirement is conclusory and insufficient under the standard set forth in Landers.”) (citing Perez

                                  10   v. Wells Fargo & Co., 75 F. Supp. 3d 1184, 1191 (N.D. Cal. 2014)). Similarly, general allegations

                                  11   that the defendant “required” a plaintiff to work without being adequately compensated, without

                                  12   more facts, are conclusory and insufficient to state a claim. See, e.g., Bush, 2018 WL 2047807, at
Northern District of California
 United States District Court




                                  13   *8 (allegations that “Plaintiff was required to report to [defendant]’s headquarters” at certain times

                                  14   “is another way of saying that [plaintiff] and the putative class ‘regularly’ worked excess hours,

                                  15   and does not amount to an allegation that [plaintiff] actually worked [excess hours]”) (emphasis in

                                  16   original); McMillian v. Overton Sec. Servs., Inc., No. 17-cv-03354-JSC, 2017 WL 4150906, at *2

                                  17   (N.D. Cal. Sept. 19, 2017) (allegations that plaintiff “was required to work in excess of 40 hours

                                  18   per week” fail to state a plausible claim).

                                  19         1.2    Application

                                  20         Ms. Reilly’s boilerplate allegations do not state a plausible claim.

                                  21         With respect to her minimum-wage and overtime claims, Ms. Reilly alleges that she “was

                                  22   required to undergo [] security inspections without payment of minimum wages”5 and “underwent

                                  23   [] security inspections without payment of overtime wages,”6 without further facts. For example,

                                  24   she does not plead how many hours she worked or any facts regarding a workweek when she was

                                  25   not paid minimum wage or worked in excess of 40 hours a week and was not paid overtime, other

                                  26
                                  27
                                       5
                                           FAC – ECF No. 13 at 12 (¶ 36).
                                       6
                                           Id. (¶ 39).
                                  28

                                       ORDER – No. 18-cv-07385-LB                          6
                                   1   than to say generally that “Plaintiffs and Class Members worked numerous shifts throughout their

                                   2   employment with Defendant that were at least and/or in excess of 8 hours in a workday and/or 40

                                   3   hours a workweek.”7 This vague recitation is insufficient to state a claim. Cf. Cortez, 2018 WL

                                   4   955001, at *12 (dismissing overtime claim where “Plaintiff provides no facts about his work

                                   5   duties, his hours worked, or any other details relevant to the number of hours he worked at any

                                   6   time or in any week”); Bush, 2018 WL 2047807, at *9 (dismissing overtime claim because

                                   7   “[plaintiff’s] bare assertion that she ‘regularly’ worked more than the statutory requirement is

                                   8   conclusory and insufficient”); McMillian, 2017 WL 4150906, at *3 (dismissing overtime claim

                                   9   because “rather than alleging a typical number of hours worked, Plaintiff makes a vaguer

                                  10   reference to work ‘in excess of eight hours a day.’ . . . [which] do[es] not support an overtime

                                  11   claim”).

                                  12         Similarly, with respect to her meal-breaks and rest-period claims, Ms. Reilly alleges that she
Northern District of California
 United States District Court




                                  13   was “required . . . to undergo security checks after [she] clocked out to begin [her] off-duty meal

                                  14   breaks, but before [she] could take [her] meal breaks” and thus “w[as] denied [her] right to 30-

                                  15   minute, off-duty meal breaks for any and all shifts in which [she] worked 5 hours or longer,”8 and

                                  16   was “required . . . to undergo security checks after [she] clocked out to begin [her] off-duty 10-

                                  17   minute rest breaks, but before [she] could take [her] rest breaks” and thus “w[as] denied [her] right

                                  18   to 10-minute, off-duty rest breaks for any and all shifts in which [she] worked 3.5 hours or

                                  19   longer.”9 Like her minimum-wage and overtime allegations, these allegations are too conclusory

                                  20   to state a claim. Cf. Cortez, 2018 WL 955001, at *10. Among other things, Ms. Reilly claims she

                                  21   was deprived of meal breaks and rest periods for “any and all shifts” in which she worked more

                                  22   than five hours or three-and-a-half hours, respectively, but she does not allege that she actually

                                  23   worked shifts of more than five hours or three-and-a-half hours. This is insufficient to state a

                                  24   claim. Cf. Yang v. Francesca’s Collections, Inc., No. 17-cv-04950-HSG, 2018 WL 984637, at *6

                                  25

                                  26
                                       7
                                           Id. at 12 (¶ 39).
                                  27   8
                                           Id. at 14 (¶¶ 43–44).
                                  28   9
                                           Id. at 15 (¶¶ 49–50).

                                       ORDER – No. 18-cv-07385-LB                         7
                                   1   (N.D. Cal. Feb. 20, 2018) (dismissing claim where plaintiff alleges that “she ‘was often alone at

                                   2   the store from 9:30 a.m. to at least 1:00 p.m. each day that she worked with no one to relieve her

                                   3   for a break,’” because this allegation does not “plausibly plead facts showing that Defendant field

                                   4   to provide her with a rest period during any four-hour span of work, in part because she fails to

                                   5   plead how long her shifts were”); Haralson v. United Airlines, Inc., 224 F. Supp. 3d 928, 940–41

                                   6   (N.D. Cal. 2016) (dismissing claim where “[a]lthough [plaintiff’s] general allegations suggest that

                                   7   the Defendants may be liable for the misconduct alleged in the abstract, they do not suggest that

                                   8   [plaintiff] is plausibly entitled to relief for the allegedly illegal conduct. Nowhere in the complaint

                                   9   does [plaintiff] provide any factual information to suggest that he personally worked any shift that

                                  10   was long enough to trigger meal and rest break obligations.”) (emphasis in original, citations

                                  11   omitted).

                                  12        Ms. Reilly cites to Acho v. Cort, No. C 09-00157 MHP, 2009 WL 3562472 (N.D. Cal. Oct. 27,
Northern District of California
 United States District Court




                                  13   2009), McKeen-Chapin v. Franklin American Mortgage Co., No. C 10-5243 SBA, 2011 WL

                                  14   4082543 (N.D. Cal. Sept. 13, 2011), and Chiu v. Citrix Systems, Inc., No. SA CV 11-1121 DOC

                                  15   (RNBx), 2011 WL 6018278 (C.D. Cal. Nov. 23, 2011), to argue that she has pleaded a plausible

                                  16   claim. These cases are inapposite and distinguishable. In Acho, the court specifically required the

                                  17   plaintiff to allege the time period during which he worked for the defendant and held that after

                                  18   “Plaintiff has indicated the time period during which he worked for defendant[, a] review by

                                  19   defendant of defendant’s employment records would provide the specific number of overtime

                                  20   hours worked by plaintiff.” Acho, 2009 WL 3562472, at *3 & n.2. Here, Ms. Reilly has not

                                  21   alleged the time period during which she was employed by REI,10 much less facts that satisfy the

                                  22   standard the Ninth Circuit established in Landers. In McKeen-Chapin and Chiu, the plaintiffs

                                  23   alleged specific facts regarding their minimum-wage and overtime claims. McKeen-Chapin, 2011

                                  24   WL 4082543, at *3 (plaintiff alleged “specific examples where she worked more than forty hours

                                  25   per week but did not receive overtime compensation”); Chiu, 2011 WL 6018278, at *4 (“Plaintiff

                                  26
                                  27
                                       10
                                          See FAC – ECF No. 13 at 4 (¶ 8) (alleging when Ms. Reilly’s employment ended but not when it
                                  28   started).

                                       ORDER – No. 18-cv-07385-LB                         8
                                   1   did not merely allege that Defendant required Plaintiff to work overtime without lawful

                                   2   compensation. Rather, Plaintiff alleged that he worked a specific number of hours — between 50

                                   3   and 60 hours a week — and has unpaid overtime in excess of $75,000.”). While the court does not

                                   4   imply that the level of specificity that was present in McKeen-Chapin and Chiu is necessary to

                                   5   state a claim, nor do those cases support Ms. Reilly’s argument that her less detailed and more

                                   6   conclusory allegations here are sufficient to state a claim.11

                                   7        Ms. Reilly also claims that the California Labor Code differs substantively from the FLSA in

                                   8   that the FLSA “de minimis” doctrine does not apply to California Labor Code claims, citing

                                   9   Troester v. Starbucks Corp., 5 Cal. 5th 829 (2018). Ms. Reilly thus argues that the Landers

                                  10   standard should not apply to her claims. This confuses two separate issues. As Ms. Reilly

                                  11   acknowledges, Troester addressed a question of the substance of the California Labor Code.

                                  12   Landers, by contrast, addresses the procedural question of what is required under Twombly and
Northern District of California
 United States District Court




                                  13   Iqbal to plead a claim in federal court. Ms. Reilly’s claims are subject to dismissal not because the

                                  14   time she alleged she worked without being adequately compensated was “de minimis” but because

                                  15   she does not adequately plead time that she worked without being adequately compensated.12

                                  16        Ms. Reilly has not adequately pleaded her claims 2 through 5 (her California Labor Code

                                  17   claims).

                                  18
                                  19

                                  20

                                  21
                                       11
                                  22     Ms. Reilly also argues that judges in this district have granted class certification in three other cases:
                                       Lao v. H&M Hennes & Mauritz, L.P., No. 5:16-cv-00333-EJD (N.D. Cal. filed Jan. 21, 2016),
                                  23   Rodriguez v. Nike Retail Services, Inc., No. 5:14-cv-01508-BLF (N.D. Cal. filed Apr. 1, 2014), and
                                       Chavez v. Converse, Inc., No. 5:15-cv-03746-NC (N.D. Cal. filed Aug. 17, 2015). None of those cases
                                  24   involved motions to dismiss. The fact that courts may have granted class certification in wholly
                                       unrelated cases has no bearing on the sufficiency of Ms. Reilly’s allegations here.
                                  25   12
                                         Ms. Reilly’s citations to cases addressing the substance of California Labor Code law with respect to
                                       meal breaks and rest periods, Pl. Opp’n – ECF No. 18 at 17–18, is inapposite for the same reason. Ms.
                                  26   Reilly’s claims are subject to dismissal not because employers are allowed to subject employees to
                                       security checks during their meal breaks and rest periods (a subject on which the court expresses no
                                  27   opinion now) but because Ms. Reilly does not adequately plead that she was entitled to meal breaks
                                       and rest periods and was subject to security checks during those breaks.
                                  28

                                       ORDER – No. 18-cv-07385-LB                           9
                                   1   2. California Unfair Competition Law Claim

                                   2         Ms. Reilly’s Unfair Competition Law (“UCL”) claim relies on and is derivative of her

                                   3   minimum-wage, overtime, meal-break, and rest-period claims.13 “[B]ecause [her] UCL claim is

                                   4   derivative of the other claims . . . that the Court dismisses in this Order, the derivative UCL claim

                                   5   must also be dismissed.” Cf. Snap! Mobile, Inc. v. Croghan, No. 18-CV-04686-LHK, 2019 WL

                                   6   884177, at *15 (N.D. Cal. Feb. 22, 2019) (citing Avila v. Bank of Am., No. 17-cv-00222-HSG,

                                   7   2017 WL 4168534, at *5 (N.D. Cal. Sept. 20, 2017)).

                                   8

                                   9                                            CONCLUSION

                                  10         The court grants REI’s motion to dismiss claims 2 through 6 of the First Amended Complaint.

                                  11   The dismissal is without prejudice, and Ms. Reilly may file an amended complaint within 21 days

                                  12   of the date of this order. (If she files an amended complaint, she must also file as an attachment a
Northern District of California
 United States District Court




                                  13   blackline of her new amended complaint against her First Amended Complaint.)

                                  14

                                  15         IT IS SO ORDERED.

                                  16         Dated: March 4, 2019

                                  17                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  18                                                    United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   13
                                            FAC – ECF No. 16–17 (¶ 56).

                                       ORDER – No. 18-cv-07385-LB                        10
